The city of Concord is a municipal division of the state. The railroad commissioners, under the authority conferred upon them by the legislature, apportioned the expense incurred in raising the bridge between the railroad and the city as in their judgment was just. The powers and duties of the city are largely within the control of the legislature, and the railroad commissioners are state officers authorized to determine what portion of the expense incurred by the railroad in the changes made outside the railroad location shall be paid by the city of Concord. Laws 1893, c. 39, s. 1. They are to award such a sum "as is in their judgment just" and their conclusion is final as to the city. From the appraisal of damages to landowners by the railroad commissioners, any party aggrieved has a right of appeal; but in apportioning the expense between the railroad and the city, the judgment of the commissioners is conclusive. It is a matter within the control of the legislature (Wooster v. Plymouth, 62 N.H. 193), and there should be
Judgment for the plaintiffs.
All concurred.